Vehicle Testing Device


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 has been considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vehicle Testing Device with Adjustable, Side Cooling Device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20010093931; “Lee”).

Regarding claim 1, Lee discloses, in figures 1-2, a vehicle testing device (see Lee’s translation, ABSTRACT, “chassis dynamometer”) that tests a test piece (1, 3, 51, 53) that is a vehicle (1, 51) or a part (3, 53) of the vehicle (1, 51), the vehicle testing device (see previous comment) comprising: a rotating body (5) on which the test piece (1, 3, 51, 53) is placed; and a cooling device (17, 55) that sends air (see Lee’s translation, ABSTRACT, examiner notes Lee’s  blower fan blows air toward the side of the roller, the air then forced toward the tire; p. 2, col. 1, ¶ 5, Lee’s cooling fan located on each side of each wheel provides cooling) from a side of the rotating body (5) toward at least a part of the test piece (1, 3, 51, 53) in order to cool (see previous comment) the test piece (1, 3, 51, 53) placed on the rotating body (5).

Regarding claim 2, Lee discloses, in figure 2, the cooling device (55) includes an air outlet (see figure 2, examiner construes Lee’s cooling fan front edge as an air outlet) through which air is sent (see Lee’s figure 2, examiner notes Lee’s arrows depict air blowing from the cooling fan) from the side (see figure 2, Lee’s cooling fan is horizontally displaced from roller therefore on a side of the roller) of the rotating body (5) toward at least a part of the test piece (51, 53), and a wind direction adjuster (see figure 2, examiner notes Lee’s cooling fan is positioned on a wedge that tilts the cooling fan at a downward angle toward the wheel) that adjusts a position or an orientation of the air outlet (see previous comment).

Regarding claim 6, Lee discloses the wind direction adjuster (see figure 2, examiner notes Lee’s cooling fan is positioned on a wedge that tilts the cooling fan at a downward angle toward the wheel) adjusts the position or the orientation of the air outlet (see figure 2, examiner construes Lee’s cooling fan front edge as an air outlet) such that air is sent toward a tire-wheel assembly of the test piece or a wheel accommodation space accommodating the tire-wheel assembly of the test piece (see Lee’s figure 2, examiner notes Lee’s arrows depict air blowing from the cooling fan toward the wheel and wheel well of the vehicle under test).

Regarding claim 12, Lee discloses, in figures 1-2, a cooling device (55) that cools at least a part of a test piece (1, 3) that is a vehicle (1, 51) placed on a rotating body (5) or a part (3, 53) of the vehicle (1, 51), the cooling device (55) comprising: an air outlet (see figure 2, examiner construes Lee’s cooling fan front edge as an air outlet) that is disposed on a side (see figure 2, Lee’s cooling fan is horizontally displaced from roller therefore on a side of the roller) of the rotating body (5) and that sends air (see Lee’s figure 1-2, examiner notes Lee’s arrows depict air blowing from the fan and cooling fan) toward at least a part (1, 3, 51, 53) of the test piece (1, 3, 51, 53) placed on the rotating body (5); and a wind direction adjuster (see figure 2, examiner notes Lee’s cooling fan is positioned on a wedge that tilts the cooling fan at a downward angle toward the wheel) that adjusts a position or an orientation of the air outlet (see previous comment).

Regarding claim 13, Lee discloses, in figures 1-2, a cooling method (see Lee’s translation, p. 2, col. 1, ¶ 5, examiner notes Lee’s cooling fan is deployed to cool a wheel) for cooling at least a part (1, 3) of a test piece (1, 3, 51, 53) that is a vehicle (3, 53) placed on a rotating body (5) or a part (3, 53) of the vehicle (1, 51), the cooling method (see previous comment) comprising: sending air (see Lee’s figure 1-2, examiner notes Lee’s arrows depict air blowing from the fan and cooling fan) from a side (see figure 2, Lee’s cooling fan is horizontally displaced from roller therefore on a side of the roller) of the rotating body (5) to at least a part (1, 3, 51, 53) of the test piece (1, 51) in order to cool (see previous comment) the test piece (1, 3, 51, 53) placed on the rotating body (5) on which the test piece (1, 3, 51, 53) is placed (see figure 2).

Claims 1, 2, 6, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newswheel (https://thenewswheel.com/new-gm-brake-testing-facility-creates-sounds-silence/, 2014; "Newswheel").

Regarding claim 1, Newswheel discloses a vehicle testing device (¶ 1, chassis dynamometer) that tests a test piece (see first picture, ¶ 1, examiner notes Newswheel’s chassis dynamometer simulates braking on a vehicle) that is a vehicle or a part of the vehicle (see previous comment), the vehicle testing device (see previous comment) comprising: a rotating body (see second picture, examiner notes the depicted vehicle tires are resting on the chassis dynamometer rollers) on which the test piece (see previous comment) is placed; and a cooling device (see picture 4, examiner points to Newswheel’s flexible tubing as cooling delivery means) that sends air from a side of the rotating body (see picture 4, examiner notes Newswheel’s flexible tubing is positioned laterally adjacent to the dynamometer roller) toward at least a part of the test piece (see picture 4, examiner notes Newswheel’s flexible tubing end is aimed toward the vehicle wheels) in order to cool (see Link Engineering Model 4900 NVH Chassis Dynamometer pamphlet teaching reference, examiner notes an ordinarily skilled artisan would recognize Newswheel’s “Spot Cooling at Wheels/Brakes”, Newswheel uses the same picture as Link Engineering) the test piece (see previous comment) placed on the rotating body (see previous comment).

Regarding claim 2, Newswheel discloses the cooling device (see picture 4, examiner points to Newswheel’s flexible tubing as cooling delivery means) includes an air outlet (see picture 4, examiner notes Newswheel’s flexible tubing is positioned laterally adjacent to the dynamometer roller with the open end of the flexible tubing directed toward the vehicle wheel) through which air is sent (the examiner contends the Model 4900 NVH spot cooling feature is represented by the flexible tubing directed toward the wheel to cool the wheel and brake) from the side of the rotating body (see picture 4, examiner notes Newswheel’s flexible tubing is positioned laterally adjacent to the dynamometer roller) toward at least a part of the test piece (see picture 4, examiner notes Newswheel’s flexible tubing end is aimed toward the vehicle wheels), and a wind direction adjuster (see picture 2, examiner notes Newswheel’s slotted vertical plate supports the flexible tubing and allows it to be height and angle adjusted) that adjusts a position or an orientation of the air outlet (see previous comment).

Regarding claim 6, Newswheel discloses the wind direction adjuster (see picture 2, examiner notes Newswheel’s slotted vertical plate supports the flexible tubing and allows it to be height and angle adjusted) adjusts the position or the orientation of the air outlet (see picture 4, examiner notes Newswheel’s flexible tubing is positioned laterally adjacent to the dynamometer roller with the open end of the flexible tubing directed toward the vehicle wheel) such that air is sent toward a tire-wheel assembly of the test piece or a wheel accommodation space accommodating the tire-wheel assembly of the test piece (the examiner contends the Model 4900 NVH spot cooling feature is represented by the flexible tubing directed toward the wheel to cool the wheel and brake).

Regarding claim 12, Newswheel discloses a cooling device (see picture 4, examiner points to Newswheel’s flexible tubing as cooling delivery means) that cools (see Link Engineering Model 4900 NVH Chassis Dynamometer pamphlet teaching reference, examiner notes an ordinarily skilled artisan would recognize Newswheel’s “Spot Cooling at Wheels/Brakes”, Newswheel uses the same picture as Link Engineering) at least a part of a test piece (see first picture, ¶ 1, examiner notes Newswheel’s chassis dynamometer simulates braking on a vehicle) that is a vehicle (see previous comment) placed on a rotating body (see second picture, examiner notes the depicted vehicle tires are resting on the chassis dynamometer rollers) or a part of the vehicle (see previous comment), the cooling device (see previous comment) comprising: an air outlet (see picture 4, examiner notes Newswheel’s flexible tubing is positioned laterally adjacent to the dynamometer roller with the open end of the flexible tubing directed toward the vehicle wheel) that is disposed on a side of the rotating body (see previous comment) and that sends air (the examiner contends the Model 4900 NVH spot cooling feature is represented by the flexible tubing directed toward the wheel to cool the wheel and brake) toward at least a part of the test piece (see previous comment) placed on the rotating body (see previous comment); and a wind direction adjuster (see picture 2, examiner notes Newswheel’s slotted vertical plate supports the flexible tubing and allows it to be height and angle adjusted) that adjusts a position or an orientation of the air outlet (see previous comment).

Regarding claim 13, Newswheel discloses a cooling method (see Link Engineering Model 4900 NVH Chassis Dynamometer pamphlet teaching reference, examiner notes an ordinarily skilled artisan would recognize Newswheel’s “Spot Cooling at Wheels/Brakes”, Newswheel uses the same picture as Link Engineering) for cooling (see picture 1, examiner notes Newswheel’s flexible tubing is directed toward wheels) at least a part of a test piece(see first picture, ¶ 1, examiner notes Newswheel’s chassis dynamometer simulates braking on a vehicle) that is a vehicle placed on a rotating body (see second picture, examiner notes the depicted vehicle tires are resting on the chassis dynamometer rollers) or a part of the vehicle (see previous comment), the cooling method (see previous comment)comprising: sending air from a side of the rotating body (see picture 4, examiner notes Newswheel’s flexible tubing is positioned laterally adjacent to the dynamometer roller) to at least a part of the test piece (see picture 4, examiner notes Newswheel’s flexible tubing end is aimed toward the vehicle wheels) in order to cool the test piece (see Link Engineering Model 4900 NVH Chassis Dynamometer pamphlet teaching reference, examiner notes an ordinarily skilled artisan would recognize Newswheel’s “Spot Cooling at Wheels/Brakes”, Newswheel uses the same picture as Link Engineering) placed on the rotating body (see previous comment) on which the test piece (see previous comment) is placed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20010093931; “Lee”).

Regarding claim 3, Lee fails to disclose the wind direction adjuster is movable in a front-rear direction.
However, one of ordinary skill in the art would know that dynamometers adjust for differing vehicle wheel bases.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design Lee wedges to align with vehicles wheels according to the vehicle wheel base in a front-rear direction of the test piece on the side of the rotating body. Doing so would increase the variety of vehicle that can be tested.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Newswheel (https://thenewswheel.com/new-gm-brake-testing-facility-creates-sounds-silence/, 2014; "Newswheel").

Regarding claim 3, Newswheel fails to disclose the wind direction adjuster is movable in a front-rear direction.
However, one of ordinary skill in the art would know that dynamometers adjust for differing vehicle wheel bases.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design Newswheel’s slotted vertical plate to align with vehicles wheels according to the vehicle wheel base in a front-rear direction of the test piece on the side of the rotating body. Doing so would increase the variety of vehicle that can be tested.

Claims 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Newswheel (https://thenewswheel.com/new-gm-brake-testing-facility-creates-sounds-silence/, 2014; "Newswheel"), as applied to claim 2, in view of Noda (WO 2015178362; “Noda”).

Regarding claim 8, Newswheel fails to disclose an air volume controller.
Noda discloses, in figures 1-2, an air volume controller (10) that controls a volume of air sent from the air outlet (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Noda’s scheme of controlling air output using a volume controller into Newswheel’s spot cooling device to manage tire temperature. Doing so increases fuel efficiency.

Regarding claim 9, Newswheel and Noda disclose, in Noda’s figures 1-2, the air volume controller (Noda (10)) controls the volume of air in accordance with a vehicle speed of the test piece, a rotational speed of the tire-wheel assembly, or a temperature (see Noda’s translation, p. 4, ¶ 2-5, Noda uses the measurement from a non-contact thermometer in the determination of tire cooling fan rotation speed) of the tire-wheel assembly (Noda (12)).

Regarding claim 10, Newswheel and Noda, as combined in claim 8, fail to disclose the air volume is controlled based on vehicle speed.
However, Noda further teaches, in figures 1-2, the air volume controller (10) controls the volume of air in accordance with a deceleration of a vehicle speed of the test piece (see Noda’s translation, p. 5, ¶ 1, Noda control tire cooling based on the current speed set, examiner construes Noda’s speed control to mean when Noda’s vehicle or tire set slows down, the control slow the cooling fan proportionately).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Noda’s scheme of controlling air based on vehicle speed into Newswheel’s spot cooling device to manage tire temperature. Doing so approximates the actual road and improves the evaluation accuracy.

Allowable Subject Matter
Claims 4, 5, 7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify the adjuster of Newswheel or Lee so that it is fixed to a vehicle fixing part disposed on the side of the rotating body so as to extend in a front-rear direction of the test piece. The examiner concludes prior existence of combined claims 1, 2 and 4 is improbable. Dependent claim 5 would be allowable for at least the same reason as above.
Regarding claim 7, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify the adjuster of Newswheel or Lee so that the adjuster causes the air outlet to be turnable in a front-rear direction of the test piece. The examiner concludes prior existence of combined claims 1, 2 and 7 is improbable.
Regarding claim 11, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify the air volume controller of Newswheel and Noda so that the controller increases the volume of air when deceleration is greater than or equal to a threshold. The examiner concludes prior existence of combined claims 1, 2, 8, 10 and 11 is improbable.

Conclusion
The following is prior art made of record and not relied upon but considered pertinent to applicant's disclosure.
Link Engineering (https://www.linkeng.com/product/model-4900-nvh-chassis-dynamometer/) teaches spot cooling at wheels and brakes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856